Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2: Replace claim 2 with the following amended claim 2:
2. (Currently amended)The system of claim 1, wherein the sensors and/or measurement devices include, without limitation, one or more of the following:
1.    GSR Sensor - Galvanic Skin Response, used to measure the electrical conductance of the skin,
2.    Airflow Sensor - Used to measure the breathing rate in a patient,
3.    ECG Sensor - Electrocardiography, used to assess the electrical and muscular functions of the heart,
4.    EMG Sensor - Electromyography, used to measure the electrical activity of muscles,
5.    Temperature Sensor - Used to monitor a patient's skin surface temperature,
6.    Body Position Sensor - Used to diagnose sleep-disordered breathing,
7.    Snore Sensor - This sensor attaches to the neck and records vibration,
8.    Sound Generator,

10.    Spirometer - Used to measure the volume of air inspired and expired by the lungs,
11.    Glucometer Meter - Used to check blood sugar levels,
12.    SP02 Pulsioximeter - Used to measure oxygen levels of the blood,
13.    SP02 Pulsioximeter BLE - Used to measure oxygen levels of the blood,
14.    Blood Pressure Sensor (sphygmomanometer),
15.    Blood Pressure BLE,
16.    Scale,
17.    Alarm Button,
18.    Thermal imaging to determine body temperature and/or sites of infection,
19.    Stethoscope, otoscope, opthalmoscope, nasal speculum,
20.    Weight scale and height measuring sensor,
21.    Tonometer,
22.    Slit lamp,
23.    Ophthalmoscope,
24.    Thermometer,
25.    Reflex hammer,
26.    Tongue depressor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651